EXHIBIT 10.2

 

AMENDMENT FIVE TO THE
1995 SHAREHOLDER VALUE PLAN OF
DUKE REALTY SERVICES LIMITED PARTNERSHIP

 

This Amendment Five to the 1995 Shareholder Value Plan of Duke Realty Services
Limited Partnership, as heretofore amended (the “Plan”), is hereby adopted this
26th day of October, 2005, by Duke Realty Services Limited Partnership (the
“Partnership”).  Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan.

 

WITNESSETH:

 

WHEREAS, the Partnership adopted the Plan for the purposes set forth therein;
and

 

WHEREAS, pursuant to Section 5.1 of the Plan, the Board of Directors or the
Committee has the right to amend the Plan with respect to certain matters; and

 

WHEREAS, the Board of Directors has determined that no further awards will be
made under the Plan from and after April 27, 2005; and

 

WHEREAS, the Committee has approved and authorized this Amendment Five to the
Plan;

 

NOW, THEREFORE, pursuant to the authority reserved to the Committee under
Section 5.1 of the Plan, the Plan is hereby amended, effective as of the date
hereof, in the following particulars:

 

1.  By deleting the last paragraph of Section 1.5 of the Plan and substituting
therefor the following:

 

“Effective October 30, 2002, the maximum value of the awards payable under the
Plan that would have, absent amendment four to the Plan, been issued under the
Plan in Company common shares shall be an amount equal to the maximum number of
Company common shares that could have otherwise been issued under the Plan
(which was 200,000 shares after giving effect to the two-for-one stock split on
August 27, 1997) times the per share New York Stock Exchange closing price of
such shares on the date such shares would have otherwise been issued.  The
intent of this paragraph is to limit the value of the awards payable under the
Plan after Amendment Four to the Plan to the value of the awards payable under
the Plan before such Amendment.”

 

All other provisions of the Plan shall remain the same.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Duke Realty Services Limited Partnership, by a duly
authorized officer of its General Partner, has executed this Amendment Five to
the 1995 Shareholder Value Plan of Duke Realty Services Limited Partnership this
26th day of October, 2005.

 

 

DUKE REALTY SERVICES LIMITED PARTNERSHIP

 

 

 

 

 

 

 

 

 

By:  DUKE REALTY CORPORATION, General Partner

 

 

 

 

 

 

By:

/S/ Dennis D. Oklak

 

 

 

 

Dennis D. Oklak

 

 

 

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------